         Case 1:19-cv-03509-ALC Document 14 Filed 06/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

  TANNER TOM, Individually and on Behalf of             )   No.: 1:19-cv-03509-ALC
  All Others Similarly Situated,                        )
                                                        )   NOTICE OF MOTION OF THE
                                        Plaintiff(s),   )   NOKIA INVESTOR GROUP FOR
                         v.                             )   CONSOLIDATION,
                                                        )   APPOINTMENT AS LEAD
  NOKIA CORPORATION, RAJEEV SURI, and                   )   PLAINTIFF, AND APPROVAL OF
  KRISTIAN PULLOLA,                                     )   COUNSEL
                                                        )
                                       Defendants.      )
                                                        )
                                                        )
  J. PHILLIP MAX, Individually and on Behalf of         )   No.: 1:19-cv-03982-UA
  All Others Similarly Situated,                        )
                                                        )
                                        Plaintiff(s),   )
                         v.                             )
                                                        )
  NOKIA CORPORATION, RAJEEV SURI,                       )
  KRISTIAN PULLOLA, and TIMO                            )
  IHAMUOTILA,                                           )
                                                        )
                                       Defendants.      )

TO: ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that Lifeng He and Roy Christy (collectively, the “Nokia

Investor Group”), by and through their counsel, will and do hereby move this Court, pursuant to

Section 21D(a)(3) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-4(a)(3), as amended

by the Private Securities Litigation Reform Act of 1995 and Rule 42 of the Federal Rules of

Civil Procedure, for the entry of an Order: (1) consolidating the above-captioned related actions;

(2) appointing the Nokia Investor Group as Lead Plaintiff on behalf of all persons and entities

that purchased or otherwise acquired the securities of Nokia Corporation between April 15, 2015

and March 21, 2019, both dates inclusive; and (3) approving Lead Plaintiff’s selection of

Pomerantz LLP and The Rosen Law Firm P.A. as Co-Lead Counsel.
        Case 1:19-cv-03509-ALC Document 14 Filed 06/18/19 Page 2 of 2



Dated: June 18, 2019
                                      Respectfully submitted,

                                      POMERANTZ LLP

                                      /s/ Jeremy A. Lieberman
                                      Jeremy A. Lieberman
                                      J. Alexander Hood II
                                      Jonathan D. Lindenfeld
                                      600 Third Avenue, 20th Floor
                                      New York, NY 10016
                                      Telephone: (212) 661-1100
                                      Facsimile: (212) 661-8665
                                      Email: jalieberman@pomlaw.com
                                      Email: ahood@pomlaw.com
                                      Email : jlindenfeld@pomlaw.com

                                      POMERANTZ LLP
                                      Patrick V. Dahlstrom
                                      Ten South LaSalle Street, Suite 3505
                                      Chicago, Illinois 60603
                                      Telephone: (312) 377-1181
                                      Facsimile: (312) 377-1184
                                      Email: pdahlstrom@pomlaw.com

                                      THE ROSEN LAW FIRM, P.A.
                                      Phillip Kim, Esq. (PK 9384)
                                      Laurence M. Rosen, Esq. (LR 5733)
                                      275 Madison Avenue, 34th Floor
                                      New York, New York 10016
                                      Telephone: (212) 686-1060
                                      Fax: (212) 202-3827
                                      Email: pkim@rosenlegal.com
                                             lrosen@rosenlegal.com

                                      Counsel for Movants and
                                      Proposed Co-Lead Counsel for the Class

                                      BRONSTEIN, GEWIRTZ
                                      & GROSSMAN, LLC
                                      Peretz Bronstein
                                      60 East 42nd Street, Suite 4600
                                      New York, NY 10165
                                      Telephone: (212) 697-6484
                                      Facsimile: (212) 697-7296
                                      Email: peretz@bgandg.com

                                      Additional Counsel for Movants
                                      2
